Exhibit 10.2

 

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT No. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated April 24, 2020, is made and entered into by and among ASURE
SOFTWARE, INC., a Delaware corporation ("Borrower"), the Guarantors party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION a national banking association,
as administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent") and the Lenders party hereto.

 

RECITALS

 

WHEREAS, Borrower, the lenders party thereto as "Lenders" and Agent have entered
into that certain Third Amended and Restated Credit Agreement dated as of
December 31, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement;

 

WHEREAS, Borrower has informed Agent that Borrower desires to borrow funds
through the U.S. Small Business Administration's Paycheck Protection Program
established by the Coronavirus Aid, Relief, and Economic Stimulus Act of 2020,
which, absent the amendments to the Credit Agreement contemplated by this
Amendment, would be a breach of Section 6.1 of the Credit Agreement; and

 

WHEREAS, Borrower has requested that Agent and Required Lenders amend the Credit
Agreement in certain respects, and Agent and the Required Lenders are willing to
do so, in each case subject to the terms and conditions set forth herein;

 

 NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE I
AMENDMENTS TO THE CREDIT AGREEMENT

 

1.01     Notwithstanding anything to the contrary in the Credit Agreement or
elsewhere in the Loan Documents, subject to the satisfaction of the conditions
set forth herein, and in reliance on the representations and warranties set
forth herein, the Credit Agreement is hereby amended as follows:

 

(a)     Article 4 of the Credit Agreement is hereby amended by adding the
following Sections 4.23 to the end of such article as follows:

 

4.23     CARES Debt. All applications, documents and other information submitted
to any Governmental Authority with respect to the CARES Debt shall be true and
correct. No Lender or any of its Affiliates is deemed an

 

-1-

--------------------------------------------------------------------------------

 

 

“affiliate” of any Loan Party or any of its Subsidiaries for any purpose related
to the CARES Debt, including the eligibility criteria with respect thereto.
Borrower acknowledges and agrees that (a) it has consulted its own legal and
financial advisors with respect to all matters related to CARES Debt (including
eligibility criteria) and the CARES Act – Title I, (b) it is responsible for
making its own independent judgment with respect to CARES Debt and the process
leading thereto, and (c) it has not relied on Agent, any Lender or any of their
respective Affiliates with respect to any of such matters.

 

(b)     Article 5 of the Credit Agreement is hereby amended by adding the
following Section 5.18 to the end of such article as follows:

 

5.18     CARES Debt.

 

(a)     Borrower shall provide to Agent (i) a copy of its application for CARES
Debt promptly (and in any event within three (3) Business Days) upon submission
thereof and (ii) copies of the definitive loan documentation for CARES Debt
promptly (and in any event within three (3) Business Days) upon execution and
delivery thereof by Borrower, together with a reasonably detailed written
estimate of the amount of CARES Debt that Borrower reasonably anticipates will
be subject to forgiveness pursuant to the provisions of the CARES Act - Title I.

 

(b)     Borrower shall timely (and, in any event, not later than thirty (30)
days (or such longer period as may be agreed by Agent) after the eight-week
anniversary of the initial incurrence thereof) submit all applications and
required documentation necessary or desirable for the lender of the CARES Debt
and/or the Small Business Administration to make a determination regarding the
amount of the CARES Debt that is eligible to be forgiven.

 

(c)     Borrower shall not agree to any amendment, restatement, supplement,
waiver or other modification of the CARES Debt if the effect of such amendment,
restatement, supplement, waiver or other modification would be materially
adverse to the Loan Parties or the Lenders unless and only to the extent that
such amendment, restatement, supplement, waiver or other modification of the
CARES Debt is required for Borrower or the applicable lender to comply with any
new or revised rules, regulations, requirements or policies issued by any
Governmental Authority (including the Small Business Administration) related to
the CARES Act – Title I.

 

(d)     Borrower shall, to the extent not included in the foregoing clauses (b)
or (c), promptly (and in any event within three (3) Business Days) upon receipt
or filing thereof, as applicable, provide to Agent copies of all material
documents, applications and correspondence with the applicable lender or any
Governmental Authority relating to CARES Debt, including with respect to loan
forgiveness.

 

-2-

--------------------------------------------------------------------------------

 

 

(e)     Borrower shall use the proceeds of the CARES Debt solely for CARES Act
Permitted Purposes. The Loan Parties agree to, and will cause each of their
Subsidiaries to (i) deposit all proceeds from CARES Debt into a segregated
Deposit Account (the “CARES Account”) that is specially and exclusively used to
hold proceeds of CARES Debt, (ii) not commingle funds that are not proceeds of
CARES Debt with the proceeds of CARES Debt and (iii) use funds from the CARES
Account for CARES Act Permitted Purposes (whether directly or indirectly) in
full before using any other cash on hand or requesting any Borrowings of the
Revolving Loans pursuant to Section 2.3(a) to pay expenses that are CARES Act
Permitted Purposes. Without limiting anything in the foregoing, Borrower shall
cause the proceeds of the CARES Debt to be deposited in a Deposit Account that
is not subject to a Control Agreement in favor of Agent or any other secured
party, and shall ensure that the proceeds of the CARES Debt are not used to
repay other Indebtedness.

 

(f)     On the CARES Forgiveness Date, Borrower shall deliver to Agent a
certificate of an Authorized Officer of Borrower certifying as to the amount of
the CARES Debt that will be forgiven pursuant to the provisions of the CARES Act
- Title I, together with reasonably detailed description thereof, all in form
satisfactory to Agent.

 

(g)     Borrower agrees that it will not make any claim that Agent, any Lender
or any of their respective Affiliates have rendered advisory services of any
nature or respect in connection with any CARES Debt, the CARES Act – Title I or
the process leading thereto.

 

(c)     Section 6.6 of the Credit Agreement is hereby amended by adding a new
clause (c) at the end of such section:

 

(c)     Anything to the contrary contained in this Agreement notwithstanding,
without the prior written consent of Agent, no portion of the CARES Debt may be
optionally prepaid by the Loan Parties or their Subsidiaries (whether by
refinancing or otherwise).

 

(d)     Section 8.2(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

(a)     fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower
refuses to allow Agent or its representatives or agents to visit Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower's affairs, finances, and accounts
with officers and employees of Borrower), 5.10, 5.11, 5.13, 5.14 or 5.18 of this
Agreement, (ii) Section 6 of this Agreement,

 

-3-

--------------------------------------------------------------------------------

 

 

(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;

 

(e)     Section 8.6 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

8.6     Default Under Other Agreements. If there is (a) a default beyond any
applicable grace period in one or more agreements to which a Loan Party or any
of its Subsidiaries is a party with one or more third Persons relative to a Loan
Party's or any of its Subsidiaries' Indebtedness involving an aggregate amount
of $250,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party's or its Subsidiary's obligations thereunder, (b) a default in (beyond any
applicable grace period) or an involuntary early termination of one or more
Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party, or
(c) a default with respect to the CARES Debt or any event or condition occurs
that results in the CARES Debt becoming due prior to its scheduled maturity or
that enables or permits the holder or holders thereof to declare the CARES Debt
to be due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

 

(f)     Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following defined term therein in appropriate alphabetical order:

 

“CARES Account” has the meaning set forth in Section 5.18(e).

 

“CARES Act - Title I” means Title I of the Coronavirus Aid, Relief and Economic
Security Act, as amended (including any successor thereto), and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.

 

“CARES Act Permitted Purposes” means, with respect to the use of proceeds of any
CARES Debt, the purposes set forth in Section 1106(b) of the CARES Act – Title I
and otherwise in compliance with all other provisions or requirements of the
CARES Act – Title I applicable in order for the entire amount of the CARES Debt
to be eligible for forgiveness.

 

“CARES Debt” has the meaning set forth in clause (q) of the definition of
Permitted Indebtedness.

 

“CARES Forgiveness Date” means five (5) Business Days after the date that the
Borrowers obtains a final determination by the lender of the CARES Debt (and, to
the extent required, the Small Business Administration) (or such longer period
as may be approved in writing by Agent) regarding the

 

-4-

--------------------------------------------------------------------------------

 

 

amount of CARES Debt, if any, that will be forgiven pursuant to the provisions
of the CARES Act - Title I.

 

“CARES Unforgiven Debt” means that amount of the CARES Debt (a) that has been
determined by the lender of the CARES Debt (or the Small Business
Administration) to be ineligible for forgiveness pursuant to the provisions of
the CARES Act - Title I; provided that if such determination has not been made
on or before the date that is twelve (12) months after the date of incurrence of
the CARES Debt (or such longer period as may be approved in writing by Agent),
all such CARES Debt shall be deemed “CARES Unforgiven Debt” until such time as a
final determination is made by the lender of the CARES Debt (and, to the extent
required, the Small Business Administration), (b) that is not included in any
application for such forgiveness submitted in accordance with the CARES Act -
Title I within the time period specified in Section 5.18(b), (c) of which
Borrower has notified Agent will not be forgiven pursuant to the applicable
rules of the CARES Act - Title I, or (d) of which Agent receives actual
knowledge will be deemed CARES Unforgiven Debt.

 

"Second Amendment" means that certain Amendment No. 2 to Third Amended and
Restated Credit Agreement by and between Borrower and Agent, dated as of the
Second Amendment Closing Date.

 

"Second Amendment Closing Date" means April 22, 2020.

 

"Small Business Administration" means the U.S. Small Business Administration.

 

(g)     Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating each of the definitions set forth below in their entirety as follows:

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income Taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity
Interest) during such period. Anything to the contrary contained in the
foregoing notwithstanding, (i) "Fixed Charges" shall not include Interest
Expense or principal payments on CARES Debt (other than CARES Unforgiven Debt)
and (ii) for all reporting periods from December 31, 2020 through September 30,
2021, Fixed Charges shall be calculated by including 12 full months of scheduled
principal payments and Interest Expense with respect to the CARES Unforgiven
Debt, as calculated by the

 

-5-

--------------------------------------------------------------------------------

 

 

lender of the CARES Debt on the CARES Forgiveness Date and reasonably
satisfactory to the Agent.

 

"Leverage Ratio" means, as of any date of determination the result of (a) the
sum of the amount of Borrower's Funded Indebtedness as of such date to
(b) Borrower's TTM EBITDA as of such date. Anything to the contrary contained in
the foregoing notwithstanding, the reference to “Funded Indebtedness” contained
in this definition shall not include the CARES Debt, but shall include CARES
Unforgiven Debt.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States. Anything to the contrary
contained in the foregoing notwithstanding, the reference to Cash Equivalents or
Deposit Account contained in this definition shall not include any funds or
proceeds of any CARES Debt or any funds held in a CARES Account.

 

"Senior Leverage Ratio" means, as of any date of determination the result of
(a) the sum of the amount of Borrower's Funded Indebtedness (excluding Funded
Indebtedness that is contractually subordinated to the Obligations in form and
substance satisfactory to Agent) as of such date to (b) Borrower's TTM EBITDA as
of such date. Anything to the contrary contained in the foregoing
notwithstanding, the reference to “Funded Indebtedness” contained in this
definition shall not include the CARES Debt, but shall include CARES Unforgiven
Debt.

 

(h)     The definition of "EBITDA" set forth in Schedule 1.1 of the Credit
Agreement is hereby amended by amending and restating clauses (c)(ii) and
(c)(iv) of such definition as follows:

 

(c)(ii)     Interest Expense (excluding any Interest Expense incurred with
respect to any CARES Debt but including any Interest Expense incurred with
respect to any CARES Unforgiven Debt),

 

(c)(iv) depreciation and amortization for such period (including by way of
clarification, (A) amortization of deferred commission expenses to the extent
capitalized during such period in accordance with ASC 606 and (B) amortization
of any expenses related to the CARES Debt (but excluding any Interest Expense
incurred with respect to any CARES Unforgiven Debt),

 

-6-

--------------------------------------------------------------------------------

 

 

(i)     The definition of "Permitted Indebtedness" set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by amending and restating clause (q) of
such definition in its entirety as follows:

 

(q)     unsecured Indebtedness in an aggregate principal amount not to exceed
$8,855,605.00 advanced by (i) any Governmental Authority (including the Small
Business Administration) or any other Person acting as a financial agent of a
Governmental Authority or (ii) any other Person to the extent such Indebtedness
under this clause (ii) is guaranteed by a Governmental Authority (including the
Small Business Administration), in each case under this clause (q), pursuant to
the CARES Act - Title I (such unsecured Indebtedness, “CARES Debt”); provided
that, unless otherwise approved by Agent, (A) no Event of Default shall have
occurred and be continuing at the time of incurrence thereof (other than those
certain Events of Default that may exist and are currently under discussion with
Borrower and Agent) and (B) CARES Debt shall (1) be used by the Loan Parties and
their Subsidiaries solely for purposes permitted under the CARES Act - Title I,
(2) have a maturity date not less than two (2) years after the date of
incurrence of the CARES Debt, (3) bear interest at a rate not greater than one
percent (1%) per annum, (4) otherwise have terms customary for loans made
pursuant to the CARES Act - Title I (taken as a whole), (5) for purposes of this
clause (q), unless otherwise agreed by the Agent in its sole discretion, not
exceed $3,250,000 of aggregate principal consisting of CARES Unforgiven Debt or
(6) unless otherwise agreed by the Agent in its sole discretion, not amortize,
other than solely with respect to CARES Unforgiven Debt payments of principal
and interest together in an amount not to exceed $185,000 per month beginning no
earlier than the seventh month anniversary of the incurrence of the CARES Debt.

 

1.02     Notwithstanding anything to the contrary in the Credit Agreement or
elsewhere in the Loan Documents (including Section 7(k)(iv) of the Guaranty and
Security Agreement), subject to the satisfaction of the conditions set forth
herein, and in reliance on the representations and warranties set forth herein,
Agent and each Lender hereby consents and agrees that any Deposit Account of
Borrower that exclusively holds proceeds of the CARES Debt (but not proceeds of
CARES Unforgiven Debt) shall not be required to be subject to a Control
Agreement.

 

1.03     This Amendment is a limited amendment and nothing contained in this
Amendment shall be construed as a consent or amendment to or waiver by Agent or
any Lender of any covenant or provision of the Credit Agreement, the other Loan
Documents, this Amendment, or of any other contract or instrument between any
Loan Party and Agent or any Lender, and the failure of Agent or any Lender at
any time or times hereafter to require strict performance by the Loan Parties of
any provision thereof shall not waive, affect or diminish any right of Agent to
thereafter demand strict compliance therewith. Agent and each Lender hereby
reserves all rights granted under the Credit Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between any Loan
Party and Agent or any Lender.

 

-7-

--------------------------------------------------------------------------------

 

 

ARTICLE II
CONDITIONS PRECEDENT AND SUBSEQUENT

 

This Amendment shall become effective only upon the satisfaction in full, in a
manner satisfactory to Agent and Required Lenders, of the following conditions
precedent (the first date upon which all such conditions have been satisfied
being herein called the "Effective Date"):

 

(a)     Agent and each Lender party hereto shall have received a copy of this
Amendment executed and delivered by Agent, Required Lenders and Borrower;

 

(b)     All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by each of
this Amendment shall be satisfactory in form and substance to Agent and its
counsel.

 

(c)     After giving effect to this Amendment, the representations and
warranties made by Borrower contained herein and by each Loan Party in the
Credit Agreement and the other Loan Documents, shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof, as if those
representations and warranties were made for the first time on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); provided that no representations and warranties are made with respect to
certain Events of Default that may exist and are currently under discussion
among Borrower and Agent;

 

(d)     After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents; and

 

(e)     After giving effect to this Amendment, no Default or Event of Default
shall exist under any of the Loan Documents (other than the representations and
warranties that are made with respect to certain Events of Default that may
exist and are currently under discussion among Borrower and Agent), and no
Default or Event of Default will result under any of the Loan Documents from the
execution, delivery or performance of this Amendment.

 

ARTICLE III     
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

3.01     Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower and the other Loan Parties
hereby agree that all liens and security interest securing payment of the
Obligations under the Credit Agreement are hereby collectively renewed, ratified
and brought forward as security for the payment and performance of the
Obligations. Borrower and the other Loan Parties, and Agent, on behalf of

 

-8-

--------------------------------------------------------------------------------

 

 

itself and the Lenders, agree that the Credit Agreement and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms, and that this Amendment shall not
constitute a novation.

 

3.02     Representations and Warranties. Borrower and each Guarantor each hereby
represents and warrants, jointly and severally, to Agent and the Lender Group as
of the date hereof as follows: (a) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith are within its powers, have been duly authorized, and do not contravene
(i) its Governing Documents or (ii) any applicable law; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any governmental body or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment,
the Credit Agreement or any of the other Loan Documents executed and/or
delivered in connection herewith by or against it, except for those consents,
approvals or authorizations which (i) will have been duly obtained, made or
compiled prior to the Effective Date and which are in full force and effect or
(ii) the failure to obtain could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect; (d) this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith have been duly executed and delivered by it; (e) this Amendment, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally or by
general principles of equity; (f) no Default or Event of Default exists, has
occurred and is continuing or would result by the execution, delivery or
performance of this Amendment except with respect to certain Events of Default
that may exist and are currently under discussion among Borrower and Agent; (g)
each Loan Party is in compliance with all applicable covenants and agreements
contained in the Credit Agreement and the other Loan Documents, as consented to,
amended or expressly waived herein; and (h) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified in the text thereof) on and as of the date hereof as
though made on and as of each such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date, except with respect to certain Events of Default
that may exist and are currently under discussion among Borrower and Agent).

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

4.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent shall affect the representations and
warranties or the right of Agent to rely upon them.

 

-9-

--------------------------------------------------------------------------------

 

 

4.02     Expenses of Agent and the Lender Group. The Borrower agrees to pay on
demand all Lender Group Expenses incurred by Agent and any Lender in connection
with this Amendment any and all amendments, modifications, and supplements to
the other Loan Documents, including, without limitation, the reasonable costs
and fees of legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the Credit
Agreement or any other Loan Documents, including, without, limitation, the costs
and fees of Agent's and Required Lenders' legal counsel.

 

4.03     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

4.04     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Agent and
each Lender.

 

4.05     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Receipt
by telecopy or electronic mail of any executed signature page to this Amendment
shall constitute effective delivery of such signature page. This Amendment to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission including email transmission of a PDF image), shall be
treated in all manner and respects and for all purposes as an original agreement
or amendment and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

4.06     Effect of Amendment. No consent or amendment, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by any
Loan Party shall be deemed a consent to or waiver or amendment of any other
breach of the same or any other covenant, condition or duty.

 

4.07     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.08     Applicable Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES
HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE

 

-10-

--------------------------------------------------------------------------------

 

 

DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

4.09     Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER
AND AGENT.

 

4.10     Release. AS A MATERIAL PART OF THE CONSIDERATION FOR AGENT AND
LENDERS ENTERING INTO THIS AMENDMENT, ON THE DATE HEREOF EACH LOAN PARTY, ON
BEHALF OF ITSELF AND ITS SUCCESSORS (INCLUDING, WITHOUT LIMITATION, ANY TRUSTEES
ACTING ON BEHALF OF SUCH LOAN PARTY AND ANY DEBTOR-IN-POSSESSION WITH RESPECT TO
SUCH LOAN PARTY), ASSIGNS, SUBSIDIARIES AND AFFILIATES HEREBY RELEASES AND
FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES, SUBSIDIARIES, PARENTS,
SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, ACTIONS,
CONTRACTS, CLAIMS, CAUSES OF ACTION, DAMAGES, DEMANDS, COSTS AND EXPENSES
WHATSOEVER, OF EVERY KIND AND NATURE, HOWEVER EVIDENCED OR CREATED, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE INVOLVING THE EXTENSION OF
CREDIT UNDER OR ADMINISTRATION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OR COLLATERAL, THE OBLIGATIONS INCURRED BY BORROWERS OR ANY OTHER
TRANSACTIONS EVIDENCED BY THE CREDIT AGREEMENT OR THE LOAN DOCUMENTS.

 

4.11     Consent of Guarantors. The Borrower and each Guarantor, hereby (a)
consent to the transactions contemplated by this Amendment and (b) agree that
the Credit Agreement and the other Loan Documents (as amended, restated,
supplemented or otherwise modified from time to time) are and shall remain in
full force and effect. Although each Guarantor has been informed of the matters
set forth herein and has acknowledged and agreed to the same, each understands
that neither the Agent nor any Lender has any obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Borrower and each
Guarantor, acknowledges that its Guaranty is in full force and effect and
ratifies the same, acknowledges that the undersigned has no defense,
counterclaim, set-off or any other claim to diminish the undersigned's liability
under such document.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

 

 

-11-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

 

ASURE SOFTWARE, INC.,
a Delaware corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

MANGROVE EMPLOYER SERVICES, INC.,
a Florida corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ASURE PAYROLL SERVICES, INC., f/k/a MANGROVE PAYROLL SERVICES, INC.,
a Florida corporation 


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

MANGROVE SOFTWARE, INC.,
a Florida corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

Signature Page to Amendment No. 2 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

ASURE CONSULTING, INC. f/k/a PERSONNEL MANAGEMENT SYSTEMS, INC.,
a Washington corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

COMPASS HRM, INC.,
a Florida corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ISYSTEMS INTERMEDIATE HOLDCO, INC.,
a Delaware corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

ISYSTEMS LLC,
a Vermont limited liability company


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

EVOLUTION PAYROLL PROCESSING LLC,
a Delaware limited liability company


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

Signature Page to Amendment No. 2 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

ASSOCIATED DATA SERVICES, INC.,
an Alabama corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

TELEPAYROLL, INC.,
a California corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

SAVERS ADMINISTRATIVE SERVICES, INC.,
a North Carolina corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

USA PAYROLLS INC.,
a New York corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

Signature Page to Amendment No. 2 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

PAYROLL MAXX LLC,
a Colorado limited liability company


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

PAY SYSTEMS OF AMERICA, INC.,
a Tennessee corporation


By: /s/ Patrick Goepel
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Amendment No. 2 to Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender


By: /s/ Reza Sabahi
Name:   Reza Sabahi
Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Amendment No. 2 to Third Amended and Restated Credit Agreement
 